DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 6/17/2021. It is noted that in the amendment, applicant has amended claims 1, 8, 13-14 and 20. There is not any claim being added into or canceled from the application. The pending claims are claims 1-2, 4-11, 13-14 and 17-24. Note that claims 3 and 15-16 were canceled on the amendment of 7/22/2020 and claim 12 was canceled on the amendment of 12/7/2020.
Response to Arguments
Regarding to the objections to claims 1, 8 and 14, and the rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the office action of 5/5/2021, it is noted that the amendments to the claims as provided in the amendment of 6/17/2021 and applicant's arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome all objections to the claims 1, 8 and 14 and the rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the office action of 5/5/2021.
Allowable Subject Matter
4.	Claims 1-2, 4-11, 13-14, 17-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
0 as recited in the independent claim 1 and the method for making such a mirror as recited in the independent claim 14 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/0240821 and 2017/0139085 by the limitations related to the material used for the high refractive index material layer, the thickness of the high refractive  index material layer, and the total thickness of the plurality of tuning layers as recited in the features thereof “the high refractive index material … to 360 nm” (claim 1, lines 12-13, and claim 14, lines 16-19). Such conditions as claimed in the mentioned features are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872